14-2430
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 943 204
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            DENNIS JACOBS,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH, AKA SINGH
14   GURPREET,
15             Petitioner,
16
17                    v.                                             14-2430
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Amy Nussbaum Gell, New York, New
25                                       York.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Linda S.
29                                       Wernery, Assistant Director;
30                                       Gregory M. Kelch, Trial Attorney,
1                                    Office of Immigration Litigation,
2                                    United States Department of Justice,
3                                    Washington, D.C.

4          UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8          Petitioner Gurpreet Singh, a native and citizen of India,

9    seeks review of a June 20, 2014 decision of the BIA affirming

10   a May 17, 2013 decision of an Immigration Judge (“IJ”) denying

11   Singh’s application for asylum, withholding of removal, and

12   relief under the Convention Against Torture (“CAT”).              In re

13   Gurpreet Singh, No. A200 943 204 (B.I.A. June 20, 2014), aff’g

14   No. A200 943 204 (Immig. Ct. N.Y. City May 17, 2013).        We assume

15   the   parties’    familiarity    with   the   underlying    facts    and

16   procedural history in this case.

17         Under the circumstances of this case, we have reviewed both

18   the IJ’s and the BIA’s decisions “for the sake of completeness.”

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

20   2006).      The   applicable     standards    of   review   are     well

21   established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

22   Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                        2
1        For asylum applications, like Singh’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances,”       base    a   credibility        finding   on    an    asylum

4    applicant’s     “demeanor,        candor,      or    responsiveness,”            the

5    plausibility of his or her account, and inconsistencies in his

6    or her statements, “without regard to whether” they go “to the

7    heart    of         the      applicant’s        claim.”              8     U.S.C.

8    § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

9    (2d Cir. 2008).           “We defer . . . to an IJ’s credibility

10   determination unless, from the totality of the circumstances,

11   it is plain that no reasonable fact-finder could make such an

12   adverse credibility ruling.”               Xiu Xia Lin, 534 F.3d at 167.

13       Substantial           evidence    supports       the   agency’s       adverse

14   credibility determination, which was based mainly on Singh’s

15   implausible    testimony.            The    agency    reasonably         found   it

16   implausible that Singh could be a party activist with a pro-Sikh

17   political party, without knowing the party’s chief goal, or that

18   elections occurred shortly after he began his alleged activism.

19   We uphold an IJ’s implausibility findings unless we have a

20   “definite     and    firm    conviction       that    a    mistake       has   been

21   committed,” Ming Xia Chen v. BIA, 435 F.3d 141, 145 (2d Cir.
                                            3
1    2006) (internal quotation marks omitted), as long as the finding

2    is “tethered to record evidence,” Wensheng Yan v. Mukasey, 509

3    F.3d 63, 67 (2d Cir. 2007).

4        The   agency’s   implausibility    finding    is     supported    by

5    Singh’s   inconsistent   testimony    about    alleged    persecution

6    related to his activism.    His application stated that he was

7    beaten by Congress Party “hooligans.”         However, he initially

8    testified that he was at a rally when unknown assailants beat

9    him for undisclosed reasons, and then immediately testified

10   that his assailants told him to join the Congress Party.             His

11   claim of political activism is undermined by his changing

12   accounts of the incident and the motivation for it, and by his

13   ignorance of the goals of his party and the fact that elections

14   had occurred.

15       Singh was given opportunities to explain the implausible

16   features of his testimony.     Although he had never heard of

17   Khalistan (the independent state whose formation is the central

18   goal of his political party), he said that people in India do

19   not talk about Khalistan for fear that they will be persecuted.

20   As to not knowing about the 2009 elections, he stated that he

21   was a simple party worker who provided free food service for
                                    4
1    the impoverished.       Neither explanation is so compelling that

2    a reasonable fact-finder would be compelled to accept it,

3    particularly    as   it     contradicts   his    assertions   in   his

4    application that he was one of a small group of activists who

5    promoted the party.       See Majidi v. Gonzales, 430 F.3d 77, 80-81

6    (2d Cir. 2005).

7        Further,      the     IJ   reasonably    found     that   Singh’s

8    corroborating evidence was insufficient to rehabilitate his

9    testimony.    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

10   2007).   While Singh stated that he had learned of Khalistan by

11   attending a Sikh temple in the United States, he produced no

12   evidence from his fellow congregants.           Further, he submitted

13   no evidence from his family describing the 2004, 2009, and 2010

14   incidents.    And, the IJ permissibly afforded scant evidentiary

15   weight to the documentary evidence that he did submit because

16   the authors of letters from his village leader and the political

17   party were unavailable for cross-examination, and his doctor’s

18   letter was not contemporaneous with the treatment it described.

19   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

20   Cir. 2006).


                                        5
1        Considering the foregoing, the IJ’s adverse credibility

2    determination is supported by substantial evidence.    8 U.S.C.

3    § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at 165-66.   This finding

4    was sufficient to deny asylum, withholding of removal, and CAT

5    relief, as all three claims were based upon the same factual

6    predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

7    2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.

10                                FOR THE COURT:
11                                Catherine O=Hagan Wolfe, Clerk




                                    6